RENDERED: DECEMBER 4, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals
                              NO. 2019-CA-0560-MR


RODNEY BULLOCK                                                         APPELLANT


                   APPEAL FROM KNOX CIRCUIT COURT
v.                 HONORABLE GREGORY A. LAY, JUDGE
                        ACTION NO. 18-CR-00195


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

ACREE, JUDGE: Rodney Bullock appeals the Knox Circuit Court’s March 23,

2019 final judgment. He argues the circuit court erred: (1) by denying his motion

for a directed verdict; and (2) by denying him the right to effectively cross-

examine the prosecution’s confidential informant. Finding no error, we affirm.
                                 BACKGROUND

             Scott Smith worked with the Barbourville Police Department as a

confidential informant. On July 16, 2018, Smith met with Officer Adam Townsley

to work a drug case against Rodney Bullock. Officer Townsley searched Smith,

equipped him with a recording device, and gave him thirty dollars to buy drugs

from Bullock.

             Smith drove to a gas station, followed by Officer Townsley in an

unmarked vehicle. At the gas station, Smith met with Bullock and asked if he

knew where he could purchase some drugs. Officer Townsley then observed

Smith and Bullock driving away from the gas station parking lot and pulling into a

nearby Little Caesars restaurant where Bullock sold Smith methamphetamine.

             Immediately after the sale, Smith gave Officer Townsley the drugs

and a full debriefing was conducted at the Barbourville Police Department.

Bullock was indicted by the Knox County grand jury on trafficking in a controlled

substance in the first degree.

             At trial, the Commonwealth played the recording of the transaction,

but the sound was muffled because Smith kept the device in his pocket. The jury

heard testimony from Officer Townsley and other officers who were present. After

the jury deliberated, they found Bullock guilty and recommended a ten-year




                                        -2-
sentence. The circuit court sentenced Bullock in accordance with the

recommendation. This appeal followed.

                                         ANALYSIS

               First, we note that Bullock did not properly preserve his claim that the

circuit court improperly denied his directed verdict motion. Kentucky Rules of

Civil Procedure (CR) 50.011 says that “[a] motion for a directed verdict shall state

the specific grounds therefor.” In this case, Bullock’s attorney moved for a

directed verdict, stating only “[w]e take the position that the Commonwealth has

not proved each and every element of this case.” (Video Record (VR) 2/13/2019;

1:30:55.) This falls short of the requirement, under CR 50.01, to direct the court’s

attention to specific elements of the crime that the prosecution had not proved

beyond a reasonable doubt.

               In Pate v. Commonwealth, 134 S.W.3d 593 (Ky. 2004), the Supreme

Court addressed the sufficiency of a similarly general directed verdict motion.

Defense counsel, at the close of the Commonwealth’s case, said, “I make a motion

for a directed verdict, Your Honor,” which he repeated at the close of all evidence.
Id. at 597. The Supreme Court said:



1
  “Rule 13.04 of the Rules of Criminal Procedure provides that ‘the Rules of Civil Procedure
shall be applicable in criminal proceedings to the extent not superseded by or inconsistent with
these Rules of Criminal Procedure.’” Gross v. Commonwealth, 648 S.W.2d 853, 856 (Ky.
1983).



                                               -3-
             These utterances were not sufficient. CR 50.01 requires
             that a directed verdict motion “state the specific grounds
             therefor[,]” and Kentucky appellate courts have
             steadfastly held that failure to do so will foreclose
             appellate review of the trial court’s denial of the directed
             verdict motion. Accordingly, we find that the issue of
             whether the trial court erred in denying Appellant’s
             directed verdict motion was not properly preserved for our
             review.
Id. at 597-98 (footnotes omitted).

             On its face, Bullock’s motion might appear less general than Pate’s.

Bullock’s motion at least limited the grounds to the elements of the crime and

excluded the ground that his “defense [wa]s of such probative force that in the

absence of countervailing evidence the defendant would be entitled to a directed

verdict of acquittal.” LaPradd v. Commonwealth, 334 S.W.3d 88, 90 (Ky. 2011)

(quoting Kentucky Revised Statutes (KRS) 500.070(1)). Still, Pate would control

because the same could be said of his original motion; it preceded any defense he

presented even though his second motion did not. The Supreme Court said neither

of “[t]hese utterances” of Pate’s counsel was sufficient.

             Furthermore, cases involving appeals of the denial of a directed

verdict motion reveal that the motion identified the specific element the defendant

believed the Commonwealth failed to prove. See, e.g., Murphy v. Commonwealth,

509 S.W.3d 34, 45 (Ky. 2017) (“entitled to a directed verdict, as the prosecution

failed to prove the element of forcible compulsion”); Wilburn v. Commonwealth,


                                         -4-
312 S.W.3d 321, 325 (Ky. 2010) (“failed to prove that he was armed with a deadly

weapon—an element necessary under the provision of the first-degree robbery

statute Wilburn was charged with violating”); McGuire v. Commonwealth, 287
S.W.2d 917, 917 (Ky. 1956) (“entitled to a directed verdict of not guilty because

the prosecution failed to prove there had been a ‘breaking’, an essential element of

the crime”).

               Finally, Bullock’s brief continues this lack of specificity. It does not

identify any specific element he believes the Commonwealth failed to prove.

Instead, he simply argues that he should not have been convicted “unless the

prosecution proves every element in the offense charged” and “the prosecution

fail[ed] to prove the elements of this offense . . . .” (Appellant’s brief, pp. 3, 5.)

               However, Bullock requested palpable error review in his reply brief.

In Commonwealth v. Jones, the Supreme Court held that an appellant could request

palpable error review in his reply brief. 283 S.W.3d 665, 670 (Ky. 2009).

Therefore, this Court shall review Bullock’s argument for palpable error under

Kentucky Rules of Criminal Procedure (RCr) 10.26.

               Under palpable error review, this Court may reverse the conviction if

the denial of the directed verdict motion resulted in manifest injustice. Martin v.

Commonwealth, 207 S.W.3d 1, 3 (Ky. 2006). Manifest injustice is found only if




                                           -5-
the error seriously affected the “fairness, integrity or public reputation of [the

proceeding].” Id. at 4 (citation omitted).

             After thoroughly examining the record, we conclude the circuit court

did not commit any error, palpable or otherwise, in denying a directed verdict. The

jury heard testimony from the investigating officers and the audio recording from

the alleged drug deal. Smith also testified to Bullock’s actions. We cannot say

with any degree of certainty that it was clearly unreasonable for the jury to find

guilt based on the evidence because the evidence amounted to more than a scintilla

as to each element of the crime with which Bullock was charged. See Perdue v.

Commonwealth, 411 S.W.3d 786, 790 (Ky. App. 2013).

             The circuit court’s order denying Bullock’s directed verdict motion is

affirmed.

             Bullock also argues the circuit court erred by denying him the right to

effectively cross-examine Smith. We review errors concerning limits on cross-

examination for abuse of discretion. Nunn v. Commonwealth, 896 S.W.2d 911,

914 (Ky. 1995).

             According to Bullock, his counsel wanted to elicit testimony that

Smith was arrested a few months prior to trial for public intoxication, suggesting

an improper motivation for cooperating with police and arranging drug buys to




                                          -6-
further their investigations. Bullock believes proof of the arrest illuminated

Smith’s suspect background and credibility.

             Bullock, in fact, was able to make some inroads to his effort,

succeeding in cross-examining Smith as follows:

             Counsel: When was the             last   time   you    used
                      methamphetamine?

             Smith:    About three months.

             Counsel: So, three months ago, puts us about November,
                      right?

             Smith:    Mhmm.

             Counsel: You’re not a saint are you, Steve?

             Smith:    Who?

             Counsel: You.

             Smith:    No.

             Counsel: You’ve done some things, haven’t you?

             Smith:    Sure.

             Counsel: Okay, and uh, you were arrested pretty recently,
                      weren’t you?

             Smith:    A couple months, three or four months ago,
                       maybe.

             Counsel: What were you arrested for?

             Smith:    P.I.


                                         -7-
(VR 2/13/2019; 1:10:39 – 1:11:09.)

             At that point, the Commonwealth objected, arguing the line of

questioning was irrelevant. Smith’s arrests were inadmissible, said the

Commonwealth, and Smith’s other convictions were misdemeanors that were

likewise inadmissible. The circuit court sustained the objection. We find no error

here.

             Bullock is correct that a criminal defendant has a constitutionally

protected right to cross-examine witnesses for any potential bias or motivation in

testifying. Davis v. Alaska, 415 U.S. 308, 316-17, 94 S. Ct. 1105, 1110, 39 L. Ed.
2d 347 (1974). However, it is well-established that the right is not unlimited, and

trial courts “retain wide latitude insofar as the Confrontation Clause is concerned

to impose reasonable limits on such cross-examination based on concerns about,

among other things, harassment, prejudice, confusion of the issues, the witness’[s]

safety, or interrogation that is repetitive or only marginally relevant.” Delaware v.

Van Arsdall, 475 U.S. 673, 679, 106 S. Ct. 1431, 1435, 89 L. Ed. 2d 674 (1986);

see also Commonwealth v. Maddox, 955 S.W.2d 718, 721 (Ky. 1997) (“[t]rial

courts retain broad discretion to regulate cross-examination”). “[T]he

Confrontation Clause guarantees an opportunity for effective cross-examination,

not cross-examination that is effective in whatever way, and to whatever extent,

the defense might wish.” Van Arsdall, 475 U.S. at 679, 106 S. Ct. at 1435


                                         -8-
(emphasis in original) (citation omitted). “In defining reasonable limitations on

cross-examination, this Court has cautioned: ‘a connection must be established

between the cross-examination proposed to be undertaken and the facts in

evidence.’” Davenport v. Commonwealth, 177 S.W.3d 763, 768 (Ky. 2005)

(quoting Maddox, 955 S.W.2d at 721). The trial court does not err by limiting

evidence of potential bias when there is a lack of credible evidence supporting the

inference. Bowling v. Commonwealth, 80 S.W.3d 405, 411 (Ky. 2002).

             Our Supreme Court addressed this issue in Davenport v.

Commonwealth. In that case, the appellant challenged the trial court’s refusal to

permit defense counsel to cross-examine a witness about his probationary status in

an adjacent county as well as his pending misdemeanor charges in the venue

county. The appellant maintained that the proposed cross-examination was

necessary to impeach the witness’s credibility by establishing the possibility that

he may have cooperated with the police in anticipation of leniency regarding his

probation and, more importantly, to establish that an even greater potential for bias

existed given the two misdemeanor charges that were pending at the time of the

trial. Here, Bullock takes the same approach as Davenport, claiming the exclusion

of that testimony violated his Sixth Amendment right to cross-examine the

prosecution’s witnesses.




                                         -9-
        Upholding the trial court’s decision in Davenport, the Supreme Court

said:

        [A] limitation placed on the cross-examination of an
        adverse witness does not automatically require reversal:
        the “denial of the opportunity to cross-examine an adverse
        witness does not fit within the limited category of
        constitutional errors that are deemed prejudicial in every
        case.” Van Arsdall, 475 U.S. at 682, 106 S. Ct. at 1437.
        Rather, a reviewing court must first determine if the
        Confrontation Clause has been violated. The [United
        States Supreme] Court explained:

              While some constitutional claims by their
              nature require a showing of prejudice with
              respect to the trial as a whole, the focus of the
              Confrontation Clause is on individual
              witnesses. Accordingly, the focus of the
              prejudice inquiry in determining whether the
              confrontation right has been violated must be
              on the particular witness, not on the outcome
              of the entire trial . . . . We think that a
              criminal defendant states a violation of the
              Confrontation Clause by showing that he was
              prohibited from engaging in otherwise
              appropriate cross-examination designed to
              show a prototypical form of bias on the part
              of the witness, and thereby “to expose to the
              jury the facts from which jurors . . . could
              appropriately draw inferences relating to the
              reliability of the witness.” Respondent has
              met that burden here: A reasonable jury
              might have received a significantly different
              impression of [the witness’] credibility had
              respondent’s counsel been permitted to
              pursue his proposed line of cross-
              examination.




                                    -10-
Davenport, 177 S.W.3d at 768 (quoting Van Arsdall, 475 U.S. at 680, 106 S. Ct. at

1435-36.

             However, the Van Arsdall Court noted that any Confrontation Clause

inquiry must be fact specific: “that on the facts of that case, the error might well

have contributed to the guilty verdict.” 475 U.S. at 683, 106 S. Ct. at 1437.

             While a witness’s pending charges or probationary status
             alone may, in some cases, be a satisfactory basis upon
             which to infer bias, the facts in evidence here were simply
             insufficient to support the inference of Davenport’s bias.
             Other than the plain fact of Davenport’s probationary
             status, defense counsel offered no evidence whatsoever to
             support the claim that he was motivated to testify in order
             to curry favor with authorities. Nor was there any
             evidence that prosecutors had offered Davenport a “deal”
             for his testimony.

Davenport, 177 S.W.3d at 771.

             We believe Bullock presented a “reasonably complete” picture of

Smith’s motivation. And, as in Davenport, the jury would not have received a

“significantly different impression” of Smith’s credibility had defense counsel

been permitted to cross-examine him about his misdemeanors.

             The jury heard that Smith was arrested for public intoxication before

the Commonwealth could object. Additionally, the jury heard Smith admit to

methamphetamine use. Bullock wanted to bolster Smith’s testimony with evidence

of arrests and misdemeanor convictions, but nothing in the record indicates he

could present evidence Smith committed a felony. The evidence he wanted to

                                         -11-
present is inadmissible under Kentucky Rules of Evidence (KRE) 609.

Furthermore, any “specific instances of the conduct of a witness, for the purpose of

attacking or supporting the witness’ credibility, other than conviction of crime as

provided in Rule 609, may not be proved by extrinsic evidence.” KRE 608(b).

The exception to these rules for evidence specifically probative of the witness’s

untruthfulness is inapplicable. Bullock’s counsel admitted the misdemeanors only

pertained to public intoxication or violence, not truthfulness. On this record we

cannot say the circuit court abused its discretion in failing to allow Bullock to

address Smith’s arrest or prior misdemeanor convictions.

                                  CONCLUSION

             For the foregoing reasons, we affirm the Knox Circuit Court’s March

23, 2019 final judgment.

             DIXON, JUDGE, CONCURS.

             THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Brandon N. Jewell                         Daniel Cameron
 Frankfort, Kentucky                       Attorney General Of Kentucky

                                           Ken W. Riggs
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -12-